 

 

OD
oO
om
He
Q

ik

“NObee/ NO IPP
+ | 7 | (5 BE/Kcc. Nosummas (594

WN tone UNITED STATES DISTRICT COURT SCANNED

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ee
[7-320

Name and address of Plaintiff:

MRSC SnaGee’
mvods Wap UrTe

Full name, title, and business address F | L E D

of each defendant in this action:
MAR 22 2019

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 
    
 

  
    
 

Aka .

 

 

 

Use ‘additional sheets, if necessary
Number each defendant.

Plaintiff brings this action against the above named and identified defendants on the following cause of
action:

i. Where are you now confined? Bolee Coun)
What sentence are you serving? LH ~ \ 0 Yess
What court imposed the sentence? AO - wh (y WOkres OK

Il. Previous Lawsuits

 

A. Describe any and all lawsuits in which you are a plaintiff which.deal with the same facts involved
in this action. (If there is more than one lawsuit, describe the additional lawsuits on another piece
of paper, using the same outline.)

1. Parties to vt previous OV. cove
Lye pn Se

Plaintiffs \ Xe Ne

 

danas OAL “at WUE We ON SOc
Lolo Khloe ios CORRES Caner o

2. Court (if federal court, name the district; if state court, name the county) and docket number

OA . + ALS. Wel VN oO = wy \ Cavil -
MRS Saws Woadk VSURe AlnSw

WA “ vo 4 “A

 

 

 

 
 

 

 

“-L- Filed 03/22/19 Page 2 of 4

sary

3. Name of judge to whom case was assigned nt wy MAY £ L sh

4, Disposition (For example: Was the case dismissed?| Was it appealed? Is it still pending?)

Reales, is bel Yaana
5. Approximate date of filing lawsuit PER seal Mpacin \Q- WA
6. Approximate date of disposition Cen -\° is

B. Prior disciplinary proceedings which deal with the same facts
involved in this action:

Where? \A WwW

When?
Result:

Ill. What f taw do 9 claim was violated? _“\\ es sv
(Premalion “pireco® Slaroee

IV. Statement of Claim

 

 

 

 

 

(State here as briefly as possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need. Attach extra sheet if
necessary.)

A. Date of event:

Place of event: SAUL RO lent

C. Persons involved—-name each person and tell what that person did
to you: é
A ~

- ‘ wa
(Ne SEAN krurs WN Aes
Ve he Wate Veces TOSS

 

 

 

 

 

 

 

 
 

 

+9—Page 3 of 4-

te te
“4

 

 

 

 

Vv. Did the incident of which you complain occur in an institution or place of custody in this District?

If so, where? Af Qy lkoe CO AG

and answer the following questions:

 

A. Is there a prisoper grievance procedure in this institution?
Yes{) No¢

B. Did you presenythe facts relating to your complaint in the state prisoner grievance procedure?
Yes() No ¢

Cc. Ifyour answer is YES,

1. What steps did you take? WO
2, What was the result? Ww 0

D. If your answer is NO, explain why not: W 0

 

 

 

 

E. If there is no pron grievance procedure in the institution, did you complain to prison authorities?
Yes() No¢

F, If your answer is YES,

What steps did you take? W O
2. What was the result? WG
VI. Relief eo Ov), CrOS¥ \ cy ‘gh j

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statues.

 

 

 

 

yO
Cenge OC: c\ ie Owl wuhdess Eyed & . OOM Ve/ QU iL (ya. \ C Me

\ TAL Menetrto? AN ean : ©D

re
] DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

~ ANS .
Sco ol} KY

 

 
 

93/22/19 Page 4 of 4

 

 

(Signature of Plaintiff) _ \J
Gichrala gee) emobowel ae”
of) nae
Fodluichon EP, ean
As SCR ere A A pee yen
Qquced Orzo Von
anaes Ceol fren"
: a rok vortel As MESH
po Veex BHenkS

vy Lege lan

Ao OPS KAR C\0g Y

\wazgat SUE “LO\000
HELLO QW OF, 800
eke owe Cours ere|

one aad oy “HS alan Ley"
Woe "gta cers eta cava we oxk
pte meny Cah caf onyed.* woe 4

200, We » f, AD¥
Vn adveed t ak Oa oY "y

. ro ‘ons yds
Oye \ o ‘ 4 5 HANS] pe cNra 2p ae (= = oh ‘de AY /
aX cys aM: ek Ai race en \ 2s he

The. am Qloyie hho, Or Ac 2 yk “i nt Leos ne os ~ eer

 

Boor seman yaeean

 

 

 

 
